DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-14, 16-18, 20, 21 and 23-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Guan et al. U.S. Patent App. Pub. No. 2021/0153215 (cited by Applicant).
Regarding claim 1, Guan discloses a user equipment (UE) for wireless communication, comprising: a memory; and one or more processors (702), coupled to the memory (see Fig. 7), configured to: receive from a base station (i.e. network device: Figs. 1, 8), information associated with identifying a communication diversity configuration, as Guam discloses that configuration information is delivered by the network device to the terminal device for selecting an associated antenna panel (¶¶ [0208], [0219]); and receive, from the base station, a transport block on a downlink in accordance with the communication diversity information, as the antenna panel is used for training (¶ [0010]), which involves receiving a downlink block (i.e. ¶ [0025]).
Regarding claim 2, training involves receiving a transport block using at least one of a plurality of transmit or receive panels, or a plurality of transmit or receive beams at various time intervals (¶¶ [0049], [0120]).
Regarding claim 3, Guan further discloses that information identifying a selection of the communication diversity configuration involves using dynamic signaling via downlink control information (DCI) signaling (¶ [0138]).
Regarding claim 4, the signaled communication diversity configurations are shown to be a non-random sequence of communication diversity configurations (see Fig. 4, ¶ [0208]).
Regarding claim 6, Guan further discloses that the processor is configured to perform measurements of signals via training, as a network device obtains information of an optimal antenna panel of the terminal device via training using the downlink reference signal (¶¶ [0026]-[0027]), the downlink reference signal used to measure quality of a beam at the terminal device (see ¶¶ [0131], [0142], [0152]-[0154]), and during subsequent communication, the network device indicates the terminal device to use the optimal transmit antenna panel (¶ [0027]).
Regarding claim 7, Guan further discloses transmitting a request for an identification for the communication diversity configuration, as Guan states “reporting of antenna panel-related capability of the terminal may be considered as a manner in which the terminal device requests a resource from the network device (see ¶ [0320]); and to receive the information associated with identifying the communication diversity configuration, the processor is configured to: receive the information associated with identifying the communication diversity configuration based at least in part on transmitting the request (see ¶ [0321]).
Regarding claim 8, Guan further discloses, to receive the information associated with identifying the communication diversity configuration, receiving information identifying a base station communication diversity configuration, as a network device configures a resource used to train the antenna panel of the terminal device (¶ [0054], ¶ [0136]), and further includes additional configuration indicators (TCI) (see ¶¶ [0146]-[0148]), which is considered to be associated with a base station communication diversity configuration, and the terminal device receives the downlink reference signal to obtain an optimal antenna panel of the terminal device (¶ [0168]).
Regarding claim 9, Guan discloses a user equipment (UE) for wireless communication, comprising: a memory; and one or more processors (702), coupled to the memory (see Fig. 7), configured to: receive, from a base station (i.e. network device: Figs. 1, 8), antenna configuration information associated with configuring a set of antennas of the UE, as Guam discloses that configuration information is delivered by the network device to the terminal device for selecting an associated antenna panel (¶¶ [0208], [0219]); and receive, from the base station, downlink data using an antenna configuration selected based at least in part on the antenna configuration information, as the antenna panel is used for training and selecting an antenna configuration (¶ [0010]), which results in subsequently receiving downlink data (i.e. ¶ [0025]).
Regarding claim 10, Guan further discloses configurating an antenna panel selection based on the antenna configuration information as a receive antenna panel is trained based on the configuration information (¶ [0203]).
Regarding claim 11, Guan further discloses that the antenna configuration information includes information identifying a set of channel state information reference signal resources (see ¶¶ [0028], [0202]), and the UE performs a panel sweeping to perform a set of measurements using the set of channel state information signal resources and selects the antenna configuration based at least in part on the set of measurements (see ¶¶ [0202]-[0203]).
Regarding claim 12, Guan discloses that the antenna configuration information includes information identifying a set of channel state information reference signal resources (see ¶¶ [0028], [0202]), and the UE performs a set of measurements using the set of channel state information signal resources (see ¶¶ [0202]-[0203]); and transmits a layer 1 measurement report identifying the set of measurements, as the downlink reference signal is used to measure quality of a beam at the terminal device and corresponding layer 1 feedback is provided by the UE (see ¶¶ [0131], [0142], [0152]-[0154]).
Regarding claim 13, Guan further discloses that the set of measurements is associated with a set of possible panel selections of the UE (¶¶ [0152]-[0153], [0202]-[0204]), wherein the set of measurements includes at least one of a SINR or a RSRP (see ¶ [0178]).
Regarding claim 14, Guan further discloses that antenna configuration information includes information identifying a measurement set configuration for a set of channel state information reference signal measurements (see ¶¶ [0028], [0182], [0202]), wherein the measurement configuration information includes information indicating the UE is to perform at least one of a set of panel sweeping measurements for the single beam or a set of panel sweeping measurements for the plurality of beams (see ¶¶ [0202]-[0214]).
Regarding claim 16, Guan further discloses that the processor is configured to transmit, to the base station, a measurement report based on the antenna configuration information as the UE performs a set of measurements using the set of channel state information signal resources (see ¶¶ [0202]-[0203]) and transmits a measurement report identifying measurements, as the downlink reference signal is used to measure quality of a beam at the terminal device and corresponding layer 1 feedback is provided by the UE (see ¶¶ [0131], [0142], [0152]-[0154]); and receive, from the base station, selection information identifying at panel selection, as Guam discloses that configuration information is delivered by the network device to the terminal device for selecting an associated antenna panel (¶¶ [0208], [0219]).
Regarding claim 17, Guan discloses a user equipment (UE) for wireless communication, comprising: a memory; and one or more processors (702), coupled to the memory (see Fig. 7), configured to: transmit, to a base station (network device: Figs. 1, 8), an antenna configuration report identifying an antenna configuration for a set of antenna panels of the UE, as Guam discloses that the terminal device sends antenna panel capability information to the network device (¶¶ [0276]-[0294]); and communicate with the base station using the antenna configuration based at least in part on the antenna configuration report, as the network device configures a reference signal resource set for training the antenna panels based on the configuration information (see ¶¶ [0295]-[0300]).
Regarding claim 18, the antenna configuration report includes information identifying at least one of an antenna panel selection or beam selection (see ¶¶ [0276]-[0285], [0299]-[0300]).
Regarding claim 20, Guan discloses that the processor is configured to receive a request to transmit the antenna configuration report (¶ [0323]); and is configured to transmit the antenna configuration report aperiodically as a response to the request is sent once after receiving the request (¶ [0323]).
Regarding claim 21, Guan further discloses that the processor is configured to determine to change the antenna configuration (¶ [0324]), and to transmit the antenna configuration report based at least in part on determining to change the antenna configuration (¶ [0324]).
Regarding claim 23, Guan further discloses that the processor is configured to receive an indication of a set of channel state information reference signal resources based at least in part on transmitting the antenna configuration report, as received antenna configuration information includes information identifying a set of channel state information reference signal resources (see ¶¶ [0028], [0202]), perform measurements on the set of channel state information signal resources using the antenna configuration (see ¶¶ [0202]-[0203]); and transmit a measurement report, as the reference signal is used to measure quality of a beam at the terminal device and corresponding feedback may be provided by the UE (see ¶¶ [0131], [0142], [0152]-[0154]).
Regarding claim 24, Guan discloses a user equipment (UE) for wireless communication, comprising: a memory; and one or more processors (702), coupled to the memory (see Fig. 7), configured to: receive, from a base station (i.e. network device: Figs. 1, 8), antenna configuration information associated with configuring a set of antennas of the UE, as Guam discloses that configuration information is delivered by the network device to the terminal device for selecting an associated antenna panel (¶¶ [0225]-[0230]); and transmit, to the base station, uplink data using an antenna configuration selected based at least in part on the antenna configuration information, as the antenna panel is used for training and selecting an antenna configuration (¶ [0010]), which results in transmitting uplink data (i.e. ¶ [0024]).
Regarding claim 25, Guan discloses configuring an antenna panel selection based on the configuration information as an antenna panel is trained based on the information (¶ [0203]).
Regarding claim 26, Guan further discloses that the antenna configuration information includes information identifying a set of sounding reference signal resources, as training information employing SRS resource sets are provided to the UE (see ¶¶ [0134], [0194]-[0195]), and the UE performs, using the set of sounding reference signal resources, panel sweeping to enable a set of measurements, as the UE sends an uplink reference signal to the network device by using a resource in the uplink reference signal resource set and by using all antenna panels of the terminal device (¶ [0195]), receive, from the base station, a feedback report generated based at least in part on the set of measurements, and select the antenna configuration based at least in part on the feedback report as the network device selects an optimal transmit antenna panel for the terminal device based on the received uplink reference signal (see ¶¶ [0194]-[0200]).
Regarding claim 27, the set of sounding reference signal resources is a set of periodic or aperiodic resources as those are the only available types of resources.
Regarding claim 28, the antenna configuration information includes information identifying a sounding reference signal sweeping configuration which indicates the UE is to perform at least one of panel sweeping for a single beam or panel sweeping for a plurality of beams (see ¶¶ [0017], [0146], [0225]-[0230]).
Regarding claim 29, Guan further discloses, the processor, to receive antenna configuration information, is configured to receive an indication of the antenna configuration based on a set of sounding reference signal measurements (see ¶¶ [0194]-[0200]).
Regarding claim 30, Guan further discloses a correspondence between the sounding reference signal resource identifying an antenna panel for uplink data (¶¶ [0146], [0225]-[0230]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Guan et al. in view of Chae et al. U.S. Patent App. Pub. No. 2018/0234129 and Blanton U.S. Patent App. Pub. No. 2008/0218424.
Regarding claim 5, Guan discloses a UE for wireless communication, as described above, but does not disclose that the one or more processors are configured to receive information identifying a pseudo-random sequence of communication diversity configurations for receiving as et of transport blocks that includes the received downlink transport block.
Chae discloses that a transmitter transmits information on an antenna configuration in the form of a polarization hopping pattern to a receiver, and the receiver changes the polarization of the antenna according to the hopping pattern (see abstract).  Further, Blanton discloses that an antenna polarization may be pseudo-randomly determined (see abstract).  Accordingly, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide information regarding a polarization pattern to a receiver, as suggested by Chae, where the pattern may be pseudo-randomly determined as suggested by Blanton, in the UE of Guan, in order to provide increased diversity for communications.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Guan et al. in view of Subramanian et al. U.S. Patent App. Pub. No. 2018/0287683.
Regarding claim 15, Guan discloses a UE for wireless communication, as described above, but does not disclose that the antenna configuration information includes information identifying a report configuration for measurement reporting, and the report configuration includes information indicating that measurement reporting is to include at least one of: a polarization report, a panel report, or a receive beam report.
Subramanian discloses a channel state information (CSI) framework is sent to a receiver indicating a set of blocks transmitted by a base station using a first set of transmission beams, where the receiver reports to the base station information for the set of blocks based on the channel measurements. which is considered a receive beam report (¶ [0077]).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide information regarding a feedback configuration, as suggested by Subramanian, in the UE of Guan, to alert the receiver of the required feedback for training.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Guan et al. in view of Park et al. U.S. Patent App. Pub. No. 2022/0051677.
Regarding claim 19, Guan discloses a UE for wireless communication that transmits an antenna configuration report to a base station, as described above, and further discloses the use of UCI to provide control information from the UE to the base station (¶ [0142]), but does not disclose that the antenna configuration information is an aperiodic report.
Park discloses that UCI may be sent in a periodic or semi-persistent manner (¶ [0457]).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide control information in a periodic fashion, as suggested by Park, for the antenna configuration report in the UE of Guan, as use of periodic signaling reduces the need for specific aperiodic control information, when such information is regularly required.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Shi U.S. Patent App. Pub. No. 2013/0273870.
Regarding claim 22, Guan discloses a UE for communication as described above, and further discloses that the processor is configured to receive a command to perform a sounding reference signal sweep based at least in part on transmitting the antenna configuration report, as training information employing SRS resource sets are provided to the UE after sending the antenna capability information (see ¶¶ [0194]- [0195]), but does not disclose aligning to a polarization of the base station based at least in part on the sounding signal sweep.
Shi discloses that to reduce or minimize losses between a wireless device and a base station, the antenna configuration to be selected is one that most closely aligns with a base station antenna polarization (¶ [0032]).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to align to a polarization of the base station, as suggested by Shi, in the UE of Guan, where one skilled int eh art would recognize that a sounding sweep would allow for measurements identifying a polarization alignment, in order reduce or minimize losses.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David B. Lugo whose telephone number is 571-272-3043. The examiner can normally be reached M-F, 9-6.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID B LUGO/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        9/29/2022